Citation Nr: 1512248	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from October 1977 to March 1984.

This case comes to the Board of Veterans' Appeals (Board), in pertinent part, from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2011 VA examination report, prepared by a nurse-practitioner, indicates that the Veteran had eczema, that began in approximately 1981 while on active duty, and started as a groin rash and spread to his chest, neck, and scalp.  

In August 2011, the examiner reevaluated the Veteran for clarification.  She noted visible signs of eczema but not tinea versicolor.

In his October 2011 notice of disagreement, the Veteran reported that his tinea versicolor had worsened and moved to his head (with constant itching).

An August 2012 VA examination report indicates that photographs of the Veteran's skin were taken.  The photographs are not currently associated with his claims file.

The examiner (who previously examined the Veteran in June 2011)  diagnosed tinea versicolor, a superficial fungal infection with a lighter coloring on the trunk, initially diagnosed in the 1980s.  The Veteran also had a new rash on his face, for which he was treated, with several differential diagnoses, including lichenification, arthropod dermatitis, angiolymphoid hyperplasia, or endocrine-related tumor with rash.  Seborrheic dermatitis, diagnosed in July 2012, was noted and itching of the groin (pruritus).  

Treatment included antihistamines and topical corticosteroids for at least six weeks but not constantly.  It was noted that dermatitis affected less than 5 percent of the Veteran's total body area and exposed area.  Infections of the skin affected none of his total body area or exposed area.

The examiner did not comment on the relationship, if any, between the Veteran's service-connected tinea versicolor and his other skin disabilities.

VA medical records, dated to January 2013, describe the Veteran's treatment by a dermatologist for pruritic facial eruptions that were itchy and extended to is chest, seborrheic dermatitis, and pruritus scroti.

In his March 2013 substantive appeal, the Veteran argued that he was "not examined properly" by the VA examiner, and noted that he had a rash on his head, chest, groin, and legs, for which he saw a dermatologist.  VA has an obligation to evaluate the condition during an active phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Recent medical records regarding the Veteran's treatment at the Hampton VA medical center (VAMC), dated since January 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the photographs of the Veteran's skin taken during his August 2012 VA examination and associate them with the claims file (VBMS contains a folder including one single photograph; it appears from the record that there should be more than one, however).

2. Obtain all medical records regarding the Veteran's treatment at the Hampton VAMC, dated since January 2013, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination of his skin, preferably by a dermatologist, if available, to determine the current severity and all manifestations of his service-connected tinea versicolor.  If possible, the examination should be scheduled during a flare-up.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should:

a. measure and record all areas affected by the service-connected tinea versicolor skin disability, and the percentage of the entire body and exposed areas affected. 

b. identify all other currently diagnosed skin disabilities, including eczema, lichenification, arthropod dermatitis, angiolymphoid hyperplasia, pruritus scroti, and seborrheic dermatitis of the scalp, and whether each skin disability is due to service or is due to or aggravated (made permanently worse) by the service-connected tinea versicolor.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c. If the examination is not conducted during an episode of flare-ups on all affected areas, estimate the percentages affected based on the Veteran's reports and other evidence. 

d. State the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs. 

e. Measure and record any disfigurement of the head, face, or neck; and the nature of any scars related to the tinea versicolor skin disability.

f. The examiner should provide reasons for any opinion offered based on all lay and medical evidence.  The Veteran is competent to report his observable symptoms and history.  If the examiner rejects the Veteran's reports, a reason should be provided. 

g. If the examiner cannot provide an opinion without resort to speculation, he/she should explain why and what, if any, additional evidence is necessary for an opinion.

4. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




